--------------------------------------------------------------------------------

Exhibit 10.9
 


 
Central European Media Enterprises Ltd.
 
€200,000,000 11.625% Senior Notes due 2016
 
Purchase Agreement
 
September 10, 2009
 
Deutsche Bank AG, London Branch
Winchester House
1 Great Winchester Street
London EC2N 2DB


BNP Paribas London Branch
10 Harewood Avenue
London  NW1 6AA


Merrill Lynch International
Merrill Lynch Financial Centre
2 King Edward Street
London  EC1A 1HQ


Erste Group Bank AG
Graben 21
A-1010 Vienna
Austria


J.P. Morgan Securities Ltd.
125 London Wall
London  EC2Y 5AJ




Ladies and Gentlemen:
 
Central European Media Enterprises Ltd., a Company organized under the laws of
Bermuda (the “Company”), proposes to issue and sell to the several Initial
Purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for whom
Deutsche Bank AG, London Branch is acting as representative (the
“Representative”), €200,000,000 11.625% Senior Notes due 2016 (the
“Notes”).  The Notes will be issued pursuant to an Indenture to be dated as of
September 17, 2009 (the “Indenture”) among the Company, Central European Media
Enterprises N.V. (“CME N.V.”) and CME Media Enterprises B.V. (“CME B.V.”)
(collectively, the “Guarantors”), The Bank of New York as trustee (the
“Trustee”) and security trustee (the “Security Trustee”), and will be guaranteed
on a senior basis (the “Guarantees”) by the Guarantors.

 
1

--------------------------------------------------------------------------------

 
 
The obligations of the Company under the Notes will be secured by (a) a pledge
of the shares of CME N.V. and CME B.V. and (b) an assignment of the Company’s
rights under the framework agreement by and between the Company and PPF (Cyprus)
Ltd. (“PPF”) dated as of December 13, 2004 (the “Framework Agreement”).
 
The shares of CME N.V. and CME B.V. are collectively referred to as the Pledged
Shares, and the Pledged Shares and the assignment of rights under the Framework
Agreement are collectively referred to as the “Collateral”.  The share pledges
in respect of the Pledged Shares are referred to as the “Share Pledges” and,
together with the assignment agreements evidencing the assignment of rights
under the Framework Agreement, the “Security Documents”.
 
In connection with the offering of the Notes, the Security Trustee, the Trustee
and certain other parties will enter into an amended and restated intercreditor
agreement (the “Intercreditor Agreement”). The Security Documents and the
Intercreditor Agreement are hereinafter referred to as the “Finance Documents.”
 
The Notes will be sold to the Initial Purchasers without being registered under
the U.S. Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon exemptions therefrom.  The Company has prepared a preliminary offering
memorandum dated September 7, 2009 (the “Preliminary Offering Memorandum”) and
will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company and its
subsidiaries, the Notes and the Guarantees.  Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company to the Initial Purchasers pursuant to the terms of this purchase
agreement (this “Agreement”).  The Company hereby confirms that it has
authorized the use of the Preliminary Offering Memorandum, the Time of Sale
Information (as defined below) and the Offering Memorandum in connection with
the offering and resale of the Notes by the Initial Purchasers in the manner
contemplated by this Agreement.  Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Preliminary Offering
Memorandum.  References herein to the Preliminary Offering Memorandum and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein.
 
At or prior to 10:00 pm (BST) on September 10, 2009 (the “Time of Sale”) when
sales of the Notes were first made, the following information shall have been
prepared (collectively, the “Time of Sale Information”): the Preliminary
Offering Memorandum, as supplemented and amended by the written communications
listed on Annex A hereto.
 
The Company will use the net proceeds of the Notes to (i) repay the €127.5
million principal amount outstanding under the EBRD Loan (and to cancel the EBRD
Loan and release the security interests underlying the EBRD Loan) and (ii) to
repurchase and cancel a portion of the 2005 Notes with the remainder of the net
proceeds.
 
The Company and each of the Guarantors hereby confirm their agreement with the
several Initial Purchasers concerning the purchase and resale of the Notes, as
follows:
 
1.             Purchase and Resale of the Notes.  (a)  The Company agrees to
issue and sell the Notes to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Notes at the purchase price set forth
opposite such Initial Purchaser's name in Schedule 1 hereto.  The Company will
not be obligated to deliver any of the Notes except upon payment for all the
Notes to be purchased as provided herein.

 
2

--------------------------------------------------------------------------------

 
 
(b) Each of the Company and the Guarantors understands that the Initial
Purchasers intend to offer the Notes for resale on the terms set forth in the
Time of Sale Information.  Each Initial Purchaser, severally and not jointly,
represents, warrants and agrees that:
 
(i)          it is a qualified institutional buyer within the meaning of Rule
144A under the Securities Act (a “QIB”) and an accredited investor within the
meaning of Rule 501(a) under the Securities Act;
 
(ii)         it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Notes by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and
 
(iii)        it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Notes as part of their initial
offering except:
 
(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Notes is aware that such sale is being made in
reliance on Rule 144A; or
 
(B) in accordance with the restrictions set forth in Annex B hereto.
 
(c) Each Initial Purchaser acknowledges and agrees that each of the Company and
the Guarantors and, for purposes of the opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(g) and 6(h), counsel for the Company and the
Guarantors and counsel for the Initial Purchasers, respectively, may rely upon
the accuracy of the representations and warranties of the Initial Purchasers,
and compliance by the Initial Purchasers with their agreements, contained in
paragraph (b) above (including Annex B hereto), and each Initial Purchaser
hereby consents to such reliance.
 
(d) Each of the Company and the Guarantors acknowledges and agrees that the
Initial Purchasers may offer and sell the Notes to or through any affiliate of
an Initial Purchaser and that any such affiliate may offer and sell the Notes
purchased by it to or through any Initial Purchaser.
 
(e) Each of the Company and the Guarantors acknowledges and agrees that each
Initial Purchaser is acting solely in the capacity of an arm's length
contractual counterparty to the Company and the Guarantors with respect to the
offering of Notes contemplated hereby (including in connection with determining
the terms of the offering) and not as financial advisor or fiduciary to, or
agent of, the Company, the Guarantors or any other person.  Additionally, the
Initial Purchasers are not advising the Company, the Guarantors or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction.  The Company and the Guarantors shall consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and the Initial Purchasers shall have neither any responsibility nor any
liability to the Company or the Guarantors with respect thereto. Any review by
the Initial Purchasers of the Company, the Guarantors, and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Initial Purchasers and shall not be on
behalf of the Company, the Guarantors or any other person.

 
3

--------------------------------------------------------------------------------

 
 
2.             Payment and Delivery.  (a)  The closing of the purchase of the
Notes by the several Initial Purchasers will occur at the offices of Simpson
Thacher & Bartlett LLP, One Ropemaker Street, London EC2Y 9HU at 9:00am, London
time, on September 17, 2009, or at such other time or place on the same or such
other date, not later than the fifth business day thereafter, as the Initial
Purchasers and the Company may agree upon in writing.  The time and date of such
payment and delivery is referred to herein as the “Closing Date”.
 
(b) The Notes sold within the United States to QIBs in reliance on Rule 144A
will be represented by one or more global notes in registered form without
interest coupons attached (the “144A Global Note”).  The Notes sold outside the
United States in reliance on Regulation S under the Securities Act (“Regulation
S”) will be represented by one or more global notes in registered form without
interest coupons attached (together with the Rule 144A Global Note, the “Global
Notes”).
 
(c) Payment for the Notes shall be made by the Representative on behalf of the
several Initial Purchasers in immediately available funds to a common depositary
(the “Common Depositary”) for Euroclear Bank S.A./N.V. (“Euroclear”) and
Clearstream Banking, société anonyme (“Clearstream”) against delivery to the
Common Depositary, for the account of the Initial Purchasers, of the Global
Notes, with any transfer taxes payable in connection with the sale of the Notes
duly paid by the Company.
 
3.             Representations and Warranties of the Company and the
Guarantors.  The Company, and the Guarantors jointly and severally represent and
warrant to each Initial Purchaser that:
 
(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum.  Each document, if any, filed or to be filed pursuant to the
Exchange Act and incorporated by reference in the Preliminary Offering
Memorandum, the Time of Sale Information or the Offering Memorandum complied or
will comply when so filed in all material respects with the Exchange Act and the
applicable rules and regulations of the Commission thereunder.  The Preliminary
Offering Memorandum, as of its date, did not, the Time of Sale Information, at
the Time of Sale, did not, and the Offering Memorandum, as of its date and as of
the Closing Date, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company and the Guarantors make no representation or warranty
with respect to any statements or omissions made in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, the Time of Sale
Information or the Offering Memorandum, it being understood and agreed that the
only such information is that described in Section 7(b) hereof.  No order or
decree preventing the use of the Time of Sale Information or the Offering
Memorandum, or any order asserting that the transactions contemplated by this
Agreement are subject to the registration requirements of the Securities Act or
any other securities laws has been issued, and no proceeding for that purpose
has commenced or is pending or, to the knowledge of the Company or any of the
Guarantors, is contemplated.

 
4

--------------------------------------------------------------------------------

 
 
(b) Additional Written Communications.   Other than the Preliminary Offering
Memorandum and the Offering Memorandum, neither the Company, nor any Guarantor
(including its respective agents and representatives, other than the Initial
Purchasers in their capacity as such, as to which no representation is made) has
made, used, prepared, authorized, approved or referred to or will prepare, make,
use, authorize, approve or refer to any written communication that constitutes
an offer to sell or solicitation of an offer to buy the Notes other than the
written communications listed on Annex A hereto and other written communications
used in accordance with Section 4(c).
 
(c) Financial Statements.  The financial statements and the related notes
thereto included in each of the Time of Sale Information and the Offering
Memorandum present fairly the financial position of the Company and its
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods covered thereby; the other financial information and data
included in each of the Time of Sale Information and the Offering Memorandum has
been derived from the accounting records or operating systems of the Company and
its subsidiaries and presents fairly the information shown thereby; and the pro
forma financial information and the related notes thereto included in the Time
of Sale Information and the Offering Memorandum (i) present fairly the
information shown therein, (ii) have been prepared in accordance with GAAP on a
basis consistent with the financial statements and related notes included in the
Time of Sale Information and the Offering Memorandum (except for the pro forma
adjustments specified therein), (iii) except as set forth in the Offering
Memorandum, include all material adjustments to the financial statements
included in the Time of Sale Information and the Offering Memorandum necessary
to give effect to the transactions referred to therein and (iv) the assumptions
underlying such pro forma financial information are reasonable and are set forth
in the Time of Sale Information and the Offering Memorandum.
 
(d) No Material Adverse Change.  Since the date of the most recent financial
statements of the Company and its subsidiaries included in each of the Time of
Sale Information and the Offering Memorandum, (i) there has not been any change
in the capital stock or long-term debt of the Company or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock, or any
material adverse change in the business, properties, financial position, results
of operations, shareholders’ equity, cashflow or prospects of the Company and
its subsidiaries taken as a whole, (ii) other than this Agreement among the
Company, the Guarantors and the Initial Purchasers, dated September 10, 2009,
neither the Company nor any of its subsidiaries has entered into any transaction
or material agreement, that is of a type which would be required to be disclosed
as an exhibit to a registration statement filed in connection with an offering
of securities under the U.S. federal securities laws, or incurred any liability
or obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole and (iii) neither the Company nor any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in the Time of Sale Information or
the Offering Memorandum.

 
5

--------------------------------------------------------------------------------

 
 
(e) Organization and Good Standing.  The Company and each of its subsidiaries
have been duly organized and are validly existing and, where applicable, in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and, where applicable, are in good standing in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all power and authority necessary to own or hold their respective properties and
to conduct the businesses in which they are engaged, except where the failure to
be so qualified or have such power or authority would not, individually or in
the aggregate, have a material adverse effect on the business, properties,
financial position, results of operations, shareholders’ equity, cashflow or
prospects of the Company and its subsidiaries taken as a whole, or on the
performance by the Company and its subsidiaries of its obligations under the
Notes and the Guarantees (a “Material Adverse Effect”).  Except as disclosed in
the notes to the financial statements included in the Time of Sale Information
or the Offering Memorandum, none of the Company or any of its material
subsidiaries is in bankruptcy, liquidation or receivership or subject to any
similar proceeding.  The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in the Time of Sale Information or the Offering Memorandum.
 
(f) Capitalization.  The Company has capitalization as set forth in the each of
the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization”; and all the outstanding shares of capital stock or other
equity interests of the Company and of each direct and indirect subsidiary of
the Company, which, in the case of shares of subsidiaries that are owned by the
Company, have been duly and validly authorized and issued, are fully paid and
non-assessable and, in the case of shares of subsidiaries, are owned directly or
indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party, except as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum.  Except as otherwise disclosed in each
of the Time of Sale Information and the Offering Memorandum, there are no
outstanding options, warrants or other rights to purchase or acquire any shares
of the capital stock of the Company or its direct or indirect subsidiaries.
 
(g) Due Authorization.  The Company and each of the Guarantors, as applicable,
have full right, power and authority to execute and deliver this Agreement, the
Notes, the Indenture (including the Guarantees set forth therein), the Finance
Documents and any other agreement or instrument entered into with respect to the
offering of the Notes (collectively, the “Transaction Documents”) and to perform
their respective obligations hereunder and thereunder; and all action (corporate
or other) required to be taken for the due and proper authorization, execution
and delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.
 
(h) The Indenture.  The Indenture has been duly authorized by the Company and
each of the Guarantors and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Guarantors enforceable against
the Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, fraudulent conveyance,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability (collectively,
the “Enforceability Exceptions”).
 
(i) The Notes and the Guarantees.  The Notes have been duly authorized by the
Company and, when duly executed, authenticated, issued and delivered as provided
in the Indenture and paid for as provided herein, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Company enforceable against the Company in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture; and the Guarantees have been duly authorized by each of the
Guarantors and, when the Notes have been duly executed, authenticated, issued
and delivered as provided in the Indenture and paid for as provided herein, will
be valid and legally binding obligations of each of the Guarantors, enforceable
against each of the Guarantors in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 
6

--------------------------------------------------------------------------------

 
 
(j) The Purchase Agreement.  This Agreement has been duly executed and delivered
by the Company and each of the Guarantors, and when duly executed and delivered
in accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of the Company and each of the Guarantors
enforceable against the Company and each of the Guarantors in accordance with
its terms, subject to the Enforceability Exceptions.
 
(k) The Finance Documents. Each of the Finance Documents has been duly executed
and delivered by the Company and the Guarantors, as applicable, and when duly
executed and delivered in accordance with their respective terms by each of the
other parties thereto, will constitute valid and legally binding agreements of
each of the Company and the Guarantors, as applicable, enforceable against each
of them in accordance with their terms.
 
(l) Creation, Enforceability and Perfection of Security Interests.  The
applicable pledging entity under each Security Document owns the relevant
collateral covered by such Security Document (the “Collateral”), free and clear
of any security interest, mortgage, pledge, lien, encumbrance, restrictions on
transfer or any other similar claim of any other third party (except for the
security interests granted to BNY Corporate Trustee Services Limited (as
successor to JPMorgan Chase Bank, N.A., London Branch), under the indenture
dated May 5, 2005 to the  €245,000,000 aggregate principal amount of 8.25%
Senior Notes due 2012 and under the indenture dated May 16, 2007 to
the  €150,000,000 aggregate principal amount of Senior Floating Rate Notes due
2014 (together, the “Existing Senior Notes”) and to The Bank of New York, under
the indenture dated March 10, 2008 to the $475,000,000 aggregate principal
amount of 3.50% Senior Convertible Notes due 2013 (the “Convertible Notes”) and
to the European Bank for Reconstruction and Development under a revolving loan
agreement dated July 21, 2006 for €100,000,000 and a revolving loan agreement
dated August 22, 2007 for €50,000,000 (each of which revolving loan agreement is
to be repaid and the related Collateral is to be released upon the closing
contemplated hereby) (together, the “EBRD Loan”).  All filings and other actions
necessary or desirable to perfect and protect the security interest in the
Collateral to be created under the Security Documents have been or will be at or
prior to the Closing Date duly made or taken and are or will be at or prior to
the Closing Date in full force and effect and, together with the execution and
delivery of the Security Documents by the Company and each Guarantor, will
create a valid and enforceable security interest in the Collateral securing the
obligations of the Company and each Guarantor under the Indenture.
 
(m) Descriptions and Fair Summaries.  The descriptions in the Time of Sale
Information and the Offering Memorandum of statutes, legal, governmental and
regulatory proceedings and contracts and other documents are accurate in all
material respects; the statements in the Time of Sale Information and the
Offering Memorandum under the headings “Description of other indebtedness”,
“Material Bermuda and United States federal income tax considerations” and “Risk
factors¾Risks Relating to Enforcement Rights—We are a Bermuda company and
enforcement of civil liabilities and judgments may be difficult,” fairly
summarize the matters therein described in all material respects; and each
Transaction Document conforms in all material respects to the description
thereof contained in the Time of Sale Information and the Offering Memorandum.

 
7

--------------------------------------------------------------------------------

 
 
(n) No Violation or Default.  Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents,
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject or (iii) in violation of any license,
authorization, law or statute or any judgment, order, rule or regulation of any
court or arbitrator or governmental or regulatory authority, except, in the case
of clauses (ii) and (iii) above, for any such default or violation that would
not, individually or in the aggregate, have a Material Adverse Effect.
 
(o) No Conflicts.  The authorization, execution, delivery and performance by the
Company and each of the Guarantors of each of the Transaction Documents to which
each is a party, the issuance and sale of the Notes (including the Guarantees)
and compliance by the Company and each of the Guarantors with the terms thereof
and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or bye-laws or similar organizational documents
of the Company or any of its subsidiaries or (iii) result in the violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except in the case of
clauses (i) and (iii) above, for any such conflict, breach or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.
 
(p) No Consents Required.  No consent, approval, authorization, order, filing,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Notes (including the
Guarantees) and compliance by the Company and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
securities laws in connection with the purchase and resale of the Notes by the
Initial Purchasers.
 
(q) Legal Proceedings.  Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; and to the best knowledge of the Company and each of the Guarantors no
such investigations, actions, suits or proceedings are threatened by any
governmental or regulatory authority or by others.

 
8

--------------------------------------------------------------------------------

 
 
(r) Independent Accountants. Deloitte LLP, who have certified certain financial
statements of the Company and its subsidiaries are independent public
accountants with respect to the Company and its subsidiaries within the meaning
of Rule 101 of the Code of Professional Conduct of the American Institute of
Certified Public Accountants and its interpretations and rulings thereunder and
applicable accounting rules and regulations.  The report of Deloitte LLP on the
audited financial statements of the Company included in the Time of Sale
Information and the Offering Memorandum does not contain any limitation or
restriction on the ability of the Initial Purchasers or the purchasers of the
Notes to rely upon such report.
 
(s) Title to Real and Personal Property.  The Company and its subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or (ii) could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
(t) Title to Intellectual Property.  The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, computer software and know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses except where the failure to possess, or own such
rights would not have a Material Adverse Effect; and to the knowledge of the
Company the conduct of their respective businesses will not conflict in any
material respect with any such rights of others, and the Company and its
subsidiaries have not received any notice of any claim of infringement of or
conflict with any such rights of others and are unaware of any facts which would
form a reasonable basis for any such claim, except as to such conduct or
infringement which would not have a Material Adverse Effect.
 
(u) Investment Company Act.  The Company is not, and after giving effect to the
offering and sale of the Notes and the application of the proceeds thereof as
described in each of the Time of Sale Information and the Offering Memorandum
will not be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the U.S. Investment Company Act of 1940, as
amended, and the rules and regulations of the U.S. Securities and Exchange
Commission (the “Commission”) thereunder (collectively, the “Investment Company
Act”).
 
(v) Passive Foreign Investment Company.  The Company is not, and does not expect
to become, a “passive foreign investment company” as defined in Section 1297 of
the U.S. Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
 
(w) Taxes.  Except as would not have a Material Adverse Effect, the Company and
its subsidiaries have paid all national, regional, local and other taxes and
filed all tax returns required to be paid or filed through the date hereof; and
except as otherwise disclosed in each of the Time of Sale Information and the
Offering Memorandum, there is no tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or any of its
subsidiaries or any of their respective properties or assets.

 
9

--------------------------------------------------------------------------------

 
 
(x) No Withholding Tax.  All payments to be made by the Company under this
Agreement and, except as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum, all interest, principal, premium, if
any, additional amounts, if any, and other payments on or under the Notes or the
Guarantees may, under the current laws and regulations of Bermuda, The
Netherlands Antilles and The Netherlands or any political subdivision or any
authority or agency therein or thereof having power to tax, or of any other
jurisdiction in which the Company or a Guarantor, as the case may be, is
organized or is otherwise resident for tax purposes or any jurisdiction from or
through which a payment is made (each, a “Relevant Taxing Jurisdiction”), be
paid in euro that may be converted into another currency and freely transferred
out of the Relevant Taxing Jurisdiction and all such interest on the Notes will
not be subject to withholding or other taxes under the current laws and
regulations of the Relevant Taxing Jurisdiction and are otherwise payable free
and clear of any other tax, withholding or deduction in the Relevant Taxing
Jurisdiction and without the necessity of obtaining any governmental
authorization in the Relevant Taxing Jurisdiction.
 
(y) Stamp Duty.  Except as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum, no stamp, issuance, transfer or other
similar taxes or duties are payable by or on behalf of the Initial Purchasers in
Bermuda, The Netherlands Antilles and The Netherlands, the United Kingdom or the
United States or any political subdivision or taxing authority thereof or
therein on (i) the creation, issue or delivery by the Company of the Notes, (ii)
the creation, issue or delivery by the Guarantors of the Guarantees, (iii) the
purchase by the Initial Purchasers of the Notes in the manner contemplated by
this Agreement, (iv) the resale and delivery by the Initial Purchasers of the
Notes contemplated by this Agreement or (v) the execution and delivery of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.
 
(z) No Labor Disputes.  No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the best knowledge of the
Company and each of the Guarantors, is threatened which could, individually or
in the aggregate, have a Material Adverse Effect; to the best knowledge of the
Company and each of the Guarantors, no labor disturbance by or dispute with
employees or agents of suppliers or customers of the Company or any of its
subsidiaries is threatened which could, individually or in the aggregate, have a
Material Adverse Effect.
 
(aa)          Licenses and Permits.  The Company and its subsidiaries possess
all licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate national, regional,
local or other governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
would not, individually or in the aggregate, have a Material Adverse Effect; and
except as described in each of the Time of Sale Information and the Offering
Memorandum, neither the Company nor any of its subsidiaries has received notice
of any revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course, except where
receipt of such notice of any revocation or modification of any such license,
certificate, permit or authorization would not have a Material Adverse Effect.

 
10

--------------------------------------------------------------------------------

 
 
(bb)         Books and Records.  The minute books and records of the Company,
each of its subsidiaries relating to proceedings of their respective
shareholders, boards of directors and committees of their respective boards of
directors made available to counsel for the Initial Purchasers are their
original minute books and records or are true, correct and complete copies
thereof, with respect to all proceedings of said shareholders, boards of
directors and committees since January 1, 2004, through the date hereof.  In the
event that definitive minutes have not been prepared with respect to any
proceedings of such shareholders, boards of directors or committees, the Company
has provided counsel for the Initial Purchasers with originals or true, correct
and complete copies of draft minutes, which drafts, if any, reflect all material
events that occurred in connection with such proceedings.
 
(cc)          Compliance with Environmental Laws.  The Company and its
subsidiaries (i) are in compliance with any and all applicable international,
national, regional, local and other laws, rules, regulations, decisions and
orders relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses (collectively,
“Environmental Permits”), and (iii) have not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except in any such case for any such failure to comply with, or failure to
receive required permits, licenses or approvals, or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect; and the
Company and its subsidiaries are not aware of any pending investigation which
might reasonably be expected to lead to a claim of such liability, except any
such liability as would not, individually or in the aggregate, have a Material
Adverse Effect.
 
(dd)          Compliance with Employee Arrangements.  Except as would not be
reasonably expected to have a Material Adverse Effect, each benefit and
compensation plan, agreement, policy and arrangement that is maintained,
administered or contributed to by the Company or any of its subsidiaries for
current or former employees or directors of, or independent contractors with
respect to, the Company or any of its subsidiaries, or with respect to which any
of such entities could reasonably be expected to have any current, future or
contingent liability or responsibility, has been maintained in compliance with
its terms and the requirements of any applicable statutes, orders, rules and
regulations; the Company and each of its subsidiaries and each of their
respective affiliates have complied with all applicable statutes, orders, rules
and regulations in regard to such plans, agreements, policies and arrangements.
 
(ee)          Related Party Transactions.  Except as otherwise disclosed in each
of the Time of Sale Information and the Offering Memorandum, no material
relationship, direct or indirect, exists between or among any of the Company or
any of its subsidiaries on the one hand, and any director, officer, shareholder,
or other affiliate of the Company or any of its subsidiaries on the other hand,
which is material to either entity having an interest in the relationship.
 
(ff)           Insurance.  Except as would not be reasonably expected to have a
Material Adverse Effect, the Company and its subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
which insurance is in amounts and insures against such losses and risks as are
adequate to protect the Company and its subsidiaries; and neither the Company
nor any of its subsidiaries has (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

 
11

--------------------------------------------------------------------------------

 
 
(gg)         Accounting Controls. Except as otherwise disclosed in each of the
Time of Sale Information and the Offering Memorandum, the Company makes and
keeps books and records which are accurate in all material respects and maintain
systems of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(hh)         No Unlawful Payments.  Neither the Company nor any of its
subsidiaries nor, to the best knowledge of the Company and each of the
Guarantors, any director, officer, agent, employee or other person acting on
behalf of the Company or any of its subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity, (ii) made any direct or indirect
unlawful payment to any government official or employee from corporate funds,
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977 or any applicable law or regulation implementing the OECD
convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, (iv) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.
 
(ii)           Money Laundering.  The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of Bermuda and
the European Union, so far as the Company and each of the Guarantors are aware,
and any related or similar statutes, rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company and each of the Guarantors, threatened.
 
(jj)           Solvency.  On and immediately after the Closing Date, each of the
Company and the Guarantors (after giving effect to the issuance of the Notes,
the application of the proceeds therefrom as described in each of the Time of
Sale Information and the Offering Memorandum) will be Solvent.  As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company or any Guarantor is not less than the total amount
required to pay the liabilities of the Company or such Guarantor on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured, (ii) the Company and each Guarantor is able to realize
upon its assets and pay its debts, and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business,
(iii) assuming consummation of the issuance of the Notes as contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, none of the
Company or any Guarantor is incurring debts or liabilities beyond its ability to
pay as such debts and liabilities mature, (v) neither the Company nor any of the
Guarantors is over-indebted or otherwise insolvent within the meaning of such
insolvency law as may be applicable to the Company or any of the Guarantors, and
(vi) no proceedings have been commenced for purposes of, and no judgment has
been rendered for, the administration, liquidation, bankruptcy or winding-up of
the Company or any of its material subsidiaries.

 
12

--------------------------------------------------------------------------------

 
 
(kk)          No Restrictions on Subsidiaries. Except as would not be reasonably
expected to have a Material Adverse Effect, no subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends, from
making any other distribution on such subsidiary’s capital stock, from repaying
any intercompany loans or advances or from transferring any of such subsidiary’s
properties or assets to the Company or any other subsidiary of the Company.
 
(ll)           No Broker’s Fees.  Neither the Company nor any of its
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement dated September 10, 2009) that would give rise
to a valid claim against any of them or any Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Notes.
 
(mm)        Rule 144A Eligibility.  On the Closing Date, the Notes and the
Guarantees will not be of the same class (within the meaning of Rule 144A under
the Securities Act) as securities of the Company or any Guarantor that are
listed on a national securities exchange registered under Section 6 of the
Exchange Act or quoted in an automated inter-dealer quotation system; and each
of the Preliminary Offering Memorandum and the Offering Memorandum, as of its
respective date, contains or will contain all the information that, if requested
by a prospective purchaser of the Notes, would be required to be provided to
such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.
 
(nn)         No Integration.  Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Notes and the Guarantees in a manner that would
require registration of the Notes and the Guarantees under the Securities Act.
 
(oo)         No General Solicitation or Directed Selling Efforts.  None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Notes by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S, and all such
persons have complied with the offering restrictions requirement of Regulation
S.
 
(pp)         Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
1(b) (including Annex B hereto) and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Notes to the Initial Purchasers and the offer, resale and delivery of the
Notes by the Initial Purchasers in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum, to register the Notes
under the Securities Act or to qualify the Indenture under the U.S. Trust
Indenture Act of 1939, as amended.

 
13

--------------------------------------------------------------------------------

 
 
(qq)         No Stabilization.  Neither the Company nor any of its subsidiaries
has taken, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Notes.
 
(rr)          Stabilization.  None of the Company or any Guarantor has taken any
action or omitted to take any action (such as issuing any press release relating
to any Notes without an appropriate legend) which may result in the loss by any
of the Initial Purchasers of the ability to rely on any stabilization safe
harbor provided under the Financial Services and Markets Act 2000 (“FSMA”).
 
(ss)         Forward-Looking Statements.  No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.
 
(tt)          Margin Rules.  Neither the issuance, sale and delivery of the
Notes nor the application of the proceeds thereof by the Company as described in
each of the Time of Sale Information and the Offering Memorandum will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including without limitation, Regulation T, U or X of
the Board of Governors of the U.S. Federal Reserve System or any other
regulation of such Board of Governors.
 
(uu)        Statistical and Market Data.  The industry, statistical and
market-related data included in each of the Time of Sale Information and the
Offering Memorandum is based on or derived from sources that the Company and the
Guarantors believe to be reliable and accurate in all material respects.
 
(vv)         U.S. Jurisdiction.  Each of the Company and the Guarantors has the
power to submit, and pursuant to this Agreement and each other Transaction
Document governed by New York law has submitted, or at the Closing Date will
have submitted, legally, validly, effectively and irrevocably, to the
jurisdiction of any U.S. Federal or New York State court in the Borough of
Manhattan in the City of New York, New York; and each of the Company and the
Guarantors has the power to designate, appoint and empower, and pursuant to this
Agreement and each other Transaction Document governed by New York law has, or
at the Closing Date will have, designated, appointed and empowered, validly,
effectively and irrevocably, an agent for service of process in any suit or
proceeding based on or arising under this Agreement and each such Transaction
Document in any U.S. Federal or New York State court in the Borough of Manhattan
in the City of New York, as provided herein and in such Transaction Documents.
 
(ww)        No Immunity.  None of the Company or any of its subsidiaries, and
none of their respective properties or assets, has any immunity from the
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, executing
or otherwise) under the laws of any jurisdiction in which it has been
incorporated or in which any of its property or assets are held.
 
(xx)          Compliance with Sanction Legislation. The Company, on behalf of
itself and its subsidiaries, represents and warrants that none of the issue and
sale of the Notes, the execution, delivery and performance of the Transaction
Documents, the use of proceeds from the offering, or the consummation of any
other transaction contemplated hereby or the fulfillment of the terms hereof, or
the provision of services to any of the foregoing will result in a violation by
any person (including, without limitation, the Initial Purchasers) of any trade,
economic or military sanctions issued against any nation by the United Nations
or any governmental or regulatory authority of the European Union, the United
States, the United Kingdom or, or any orders or licenses publicly issued under
the authority of any of the foregoing, including any sanctions administered by
the Office of Foreign Assets Control.

 
14

--------------------------------------------------------------------------------

 
 
(yy)         Exchange Listing.  Application has been made to list the Notes on
the Official List of the Luxembourg Stock Exchange (the “Exchange”) for
admission to trading on the Euro MTF market and, in connection therewith, the
Company has caused to be prepared and submitted to the Exchange a listing
application with respect to the Notes.
 
(zz)          Compliance with FSMA.  Neither the Company nor any of the
Guarantors has distributed and, prior to the later to occur of (i) the Closing
Date and (ii) the completion of the distribution of the Notes, will not
distribute any material in connection with the offering and sale of the Notes
other than the Preliminary Offering Memorandum or the Offering Memorandum or
other materials, if any, permitted by the Securities Act and FSMA (or
regulations promulgated pursuant to the Securities Act or FSMA) and approved by
the parties to this Agreement.
 
4.             Further Agreements of the Company and the Guarantors.  The
Company and each of the Guarantors jointly and severally covenant and agree with
each Initial Purchaser that:
 
(a) Delivery of Copies.  The Company will deliver to the Initial Purchasers,
without charge, as many copies of the Preliminary Offering Memorandum, any other
Time of Sale Information and the Offering Memorandum (including all amendments
and supplements thereto) as the Representative may reasonably request.
 
(b) Offering Memorandum, Amendments or Supplements.  Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum, the Company and each
of the Guarantors will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such proposed amendment
or supplement for review, and will not distribute any such proposed Offering
Memorandum, amendment or supplement to which the Representative or the counsel
to the Initial Purchasers reasonably objects unless such amendment or supplement
is required to be made or distributed by applicable provisions of U.S. federal
securities laws.
 
(c) Additional Written Communications. Before using, authorizing, approving or
referring to any written communication (as defined in the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Notes (an
“Issuer Written Communication”) (other than written communications that are
listed in Annex A hereto and the Offering Memorandum), the Company will furnish
to the Representative and counsel of the Initial Purchasers a copy of such
written communication for review and will not use, authorize, approve or refer
to any such written communication to which the Initial Purchasers reasonably
object.

 
15

--------------------------------------------------------------------------------

 
 
(d) Notice to the Representative.  The Company and each of the Guarantors will
advise the Representative promptly, and confirm such advice in writing, (i) of
the issuance by any governmental or regulatory authority of any order preventing
or suspending the use of any of the Time of Sale Information or the Offering
Memorandum or promptly upon becoming aware of the initiation or threatening of
any proceeding for that purpose, (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Notes as a result of
which any of the Time of Sale Information or the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances existing when such Time of Sale Information or
the Offering Memorandum is delivered to a purchaser, not misleading and (iii) of
the receipt by the Company or each of the Guarantors of any notice with respect
to any suspension of the qualification of the Notes for offer and sale in any
jurisdiction or promptly upon becoming aware of the initiation or threatening of
any proceeding for such purpose; and the Company and each of the Guarantors will
use their reasonable best efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information or the
Offering Memorandum or suspending any such qualification of the Notes and, if
any such order is issued, will use its reasonable best efforts to obtain as soon
as possible the withdrawal thereof.
 
(e) Ongoing Compliance of the Offering Memorandum and Time of Sale
Information.  If at any time prior to the completion of the initial offering of
the Notes (as notified by the Initial Purchasers to the Company) (i) any event
shall occur or condition shall exist as a result of which the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, not misleading or (ii) it is
necessary to amend or supplement the Offering Memorandum to comply with law, the
Company will promptly notify the Initial Purchasers thereof and forthwith
prepare, at its own expense and, subject to paragraph (b) above, furnish to the
Initial Purchasers such amendments or supplements to the Offering Memorandum as
may be necessary so that the statements in the Offering Memorandum as so amended
or supplemented will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with law.
 
(f) Qualification of the Notes.  The Company and each of the Guarantors will
qualify the Notes for offer and sale under the securities or Blue Sky laws of
such jurisdictions as the Representative shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Notes; provided that neither the Company nor any of the Guarantors
shall be required to (i) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.
 
(g) Clear Market.  During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year (other than the Notes).
 
(h) Use of Proceeds.  The Company will apply the net proceeds from the sale of
the Notes as described in each of the Time of Sale Information and the Offering
Memorandum under the heading “Use of Proceeds”.
 
(i) Supplying Information.  While the Notes remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act and not exempt from reporting under Rule 12g3-2(b)
under the Exchange Act, furnish to holders of the Notes and prospective
purchasers of the Notes designated by such holders, upon the request of such
holders or such prospective purchasers, the information required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act.

 
16

--------------------------------------------------------------------------------

 
 
(j) Euroclear and Clearstream.   The Company will assist the Initial Purchasers
in arranging for the Notes to be eligible for clearance and settlement through
Euroclear and Clearstream and to maintain such eligibility for so long as the
Notes remain outstanding.
 
(k) No Resales by the Company.  During the period from the Closing Date until
two years after the Closing Date, the Company will not, and will not permit any
of its affiliates (as defined in Rule 144 under the Securities Act) to, resell
any of the Notes that have been acquired by any of them, except for Notes
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act or in a transaction outside the United
States in accordance with Regulation S.
 
(l) No Integration.  Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Notes in a manner that would require registration of the Notes
under the Securities Act.
 
(m) No General Solicitation or Directed Selling Efforts.  None of the Company or
any of its affiliates or any other person acting on their behalf (other than the
Initial Purchasers, as to which no covenant is given) will (i) solicit offers
for, or offer or sell, the Notes by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act or (ii) engage in any directed selling efforts within the meaning
of Regulation S, and all such persons will comply with the offering restrictions
requirement of Regulation S.
 
(n) No Stabilization.  Neither the Company nor any of its subsidiaries will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Notes, or issue any press or other public announcement referring to the
proposed offering of the Notes that does not adequately disclose the fact that
stabilizing action may take place with respect to the Notes.  The Company and
the Guarantors authorize the Representatives to make adequate public disclosure
of the information required by the U.K. Financial Services Authority's Code of
Market Conduct (MAR2): Price Stabilising Rules.
 
(o) Exchange Listing.  The Company will use its reasonable best efforts to list,
subject to notice of issuance, the Notes on the Exchange and to maintain such
listing on the Exchange, and to have the Notes admitted to trading on the
Exchange as promptly as practicable after the date hereof, and in any event
prior to the date of the first interest payment on the Notes.  If the Notes
cease to be listed on the Exchange, the Company shall use its reasonable best
efforts as soon as practicable to list such Notes on a stock exchange to be
agreed between the Company and the Representative.
 
(p) Taxes.  The Company and each of the Guarantors will, jointly and severally,
indemnify and hold harmless the Initial Purchasers against any documentary,
stamp or similar issuance tax, including any interest and penalties, in Bermuda
or any other jurisdiction, on the creation, issuance and sale of the Notes and
on the initial resale thereof by the Initial Purchasers and on the execution and
delivery of this Agreement.

 
17

--------------------------------------------------------------------------------

 
 
(q) Payments.  The Company further agrees that all amounts payable hereunder
shall be paid in euro and free and clear of, and without any deduction or
withholding for or on account of, any current or future taxes (other than income
taxes), levies, imposts, duties, charges or other deductions or withholdings
levied in any jurisdiction from or through which payment is made, unless such
deduction or withholding is required by applicable law, in which event the
Company will pay additional amounts so that the persons entitled to such
payments will receive the amount that such persons would otherwise have received
but for such deduction or withholding after allowing for any tax credit or other
benefit each such person receives by reason of such deduction or withholding.
 
(r) Press Releases.  Prior to the Closing Date and for a period of 40 days
subsequent to the Closing Date, neither the Company nor any of the Guarantors
will issue any press release or other communication or hold any press conference
(except for routine communications in the ordinary course of business consistent
with past practice) with respect to the Company or any of its subsidiaries, the
condition, financial or otherwise, or the earnings, business affairs or business
prospects of the Company or any of its subsidiaries, without the prior consent
of the Representative (such consent not to be unreasonably withheld and provided
that if no response is received from the Representative within 24 hours of
receipt by the Representative of such draft press release or other communication
or notice of a press conference, as the case may be, such consent will be deemed
to have been given), unless in the judgment of the Company and the Guarantors
and their counsel, and after notification to the Representative, such press
release or communication is required by law or the rules and regulations of the
NASDAQ Global Select Market or except as issued in accordance with the
Securities Act and the rules and regulations promulgated thereunder.
 
(s) Interim Financial Statements.  Prior to Closing, the Company shall furnish
to the Initial Purchasers any unaudited interim financial statements, management
accounts or similar information of the Company or the Company’s group promptly
after they have been prepared in final form, for any periods subsequent to the
periods covered by the financial statements appearing in the Time of Sale
Information and the Offering Memorandum.
 
(t) Legends. Each certificate for a Note will bear a legend in “Transfer
Restrictions” in the Time of Sale Information and the Offering Memorandum for
the time period and upon the other terms stated in the Time of Sale Information
and the Offering Memorandum.
 
5.             Certain Agreements of the Initial Purchasers.  Each Initial
Purchaser, severally and not jointly, hereby represents and agrees that it has
not and will not use, authorize use of, refer to, or participate in the planning
for use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Notes other than:
 
(i)          a written communication that contains no “issuer information” (as
defined in Rule 433(h)(2) under the Securities Act) that was not included in the
Preliminary Offering Memorandum;
 
(ii)         any written communication contained in Annex A or prepared pursuant
to Section 4(c) above;

 
18

--------------------------------------------------------------------------------

 
 
(iii)        any written communication prepared by the Initial Purchasers and
approved by the Company in advance in writing; or
 
(iv)        any written communication relating to or that contains the terms of
the Notes and/or other information that was included in the Preliminary Offering
Memorandum.
 
6.             Conditions of Initial Purchasers’ Obligations.  The obligation of
each Initial Purchaser to purchase Notes on the Closing Date as provided herein
is subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:
 
(a) Delivery of Offering Memorandum. The Time of Sale Information and Final
Offering Memorandum (and any amendments or supplements thereto) will have been
printed and copies distributed to the Initial Purchasers as promptly as
practicable on or after the date of this Agreement or at such other date and
time as to which the Initial Purchasers may agree.
 
(b) Representations and Warranties and Agreements.  The representations and
warranties of the Company and the Guarantors contained herein shall be true and
correct on the date hereof and on and as of the Closing Date; and the statements
of the Company, the Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date; and the Company and each of the Guarantors shall
have complied with all agreements and all conditions to be performed or
satisfied on their part hereunder at or prior to the Closing Date.
 
(c) No Downgrade.  Subsequent to the execution and delivery of this Agreement,
(i) no downgrading, which shall include imposing a condition on the Company
retaining any rating assigned to the Company, shall have occurred in the rating
accorded the Notes or any other debt securities or preferred stock issued or
guaranteed by the Company or any of the Guarantors by Moody’s Investor Services,
Inc. (“Moody’s”) or Standard & Poors, a part of  The McGraw-Hill Companies, Inc.
(“S&P”) or any other “internationally recognized statistical rating
organization,” as such term is defined by the Commission for purposes of Rule
436(g)(2) under the Securities Act and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Notes or of any other debt securities
or preferred stock issued or guaranteed by the Company or any of the Guarantors
(other than an announcement with positive implications of a possible upgrading).
 
(d) No Material Adverse Change.  Subsequent to the execution and delivery of
this Agreement, no event or condition of a type described in Section 3(d) hereof
shall have occurred or shall exist, which event or condition is not described in
each of the Time of Sale Information (excluding any amendment or supplement
thereto) and the Offering Memorandum (excluding any amendment or supplement
thereto) and the effect of which in the judgment of the Representative makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Notes on the terms and in the manner contemplated by this Agreement, the
Time of Sale Information and the Offering Memorandum.

 
19

--------------------------------------------------------------------------------

 
 
(e) Officer’s Certificates.  The Representative shall have received on and as of
the Closing Date a certificate or certificates of an executive officer of the
Company and of each Guarantor who has specific knowledge of the financial
matters of the Company or of such Guarantor, as applicable, and is satisfactory
to the Representative (i) confirming that such officer has carefully reviewed
the Time of Sale Information and the Offering Memorandum and, to the best
knowledge of such officer, the representation set forth in Section 3(a) hereof
is true and correct, (ii) confirming that the other representations and
warranties of the Company and the Guarantors in this Agreement are true and
correct and that the Company and the Guarantors have complied with all
agreements and satisfied all conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date, (iii) to the effect set
forth in paragraphs (c) and (d) above and (iv) as to such other matters as the
Representative may reasonably request.
 
(f) Comfort Letters.  On the date (and prior to the execution) of this Agreement
and on the Closing Date, Deloitte LLP shall have furnished to the
Representative, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.  Such letters shall not contain any statement purporting to limit the
liability of Deloitte LLP with respect to such letters or specify that any such
liability must be adjudicated by a court in the jurisdiction of Deloitte LLP or,
to the extent that the laws of the jurisdiction of Deloitte LLP provide for any
such limitation or forum for adjudication, such letters shall expressly waive
such provisions to the fullest extent permitted by applicable law.
 
(g) Opinions of Counsel for the Company and the Guarantors.  Each of Katten
Muchin Rosenman LLP, U.S. counsel for the Company and the Guarantors, Katten
Muchin Rosenman Cornish LLP, U.K. counsel for the Company and the Guarantors,
Conyers Dill & Pearman, Bermuda counsel for the Company and the Guarantors,
Loyens & Loeff, The Netherlands counsel to the Company and the Guarantors,
Loyens & Loeff, The Netherlands Antilles counsel to the Company and the
Guarantors, and Daniel Penn, Esq., general counsel to the Company and the
Guarantors, shall have furnished to the Representative, at the request of the
Company, its written opinion, dated the Closing Date and addressed to the
Initial Purchasers, substantially in the form of Annexes D through I hereto and
in form and substance reasonably satisfactory to the Representative.  Such
opinions of counsel shall not contain any statement purporting to limit the
liability of such counsel with respect to such opinion or specify that any such
liability must be adjudicated by a court in the jurisdiction of such counsel or,
to the extent that the laws of the jurisdiction of such counsel provide for any
limitation or forum of adjudication, such opinion shall expressly waive such
provisions to the fullest extent permitted by applicable law.
 
(h) 10b-5 Statement of Counsel for the Company and the Guarantors. The
Representative shall have received on and as of the Closing Date a 10b-5
statement of Katten Muchin Rosenman LLP, counsel for the Company and the
Guarantors, substantially in the form of Annex J and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.
 
(i) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers.  The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Simpson Thacher & Bartlett LLP, counsel for the Initial
Purchasers, and such counsel shall have received such documents and information
as they may reasonably request to enable them to pass upon such matters.

 
20

--------------------------------------------------------------------------------

 
 
(j) Good Standing.  The Representative shall have received on and as of the
Closing Date satisfactory evidence of, where applicable, the good standing of
the Company and its subsidiaries listed in Schedule 2 to this Agreement in their
respective jurisdictions of organization and, where applicable, their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.
 
(k) No Legal Impediment to Issuance.  No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any national, regional, local or other governmental or regulatory authority that
would, as of the Closing Date, prevent the issuance or sale of the Notes or the
issuance of the Guarantees; and no injunction or order of any supranational,
national, regional, local or other court shall have been issued that would, as
of the Closing Date, prevent the issuance or sale of the Notes or the issuance
of the Guarantees.
 
(l) Euroclear and Clearstream.  The Notes shall be eligible for clearance and
settlement through Euroclear and Clearstream.
 
(m) Additional Documents.  On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents, including (i) secretary’s certificates of the Company and each of
the Guarantors, as the Representative may reasonably request in form and
substance reasonably satisfactory to the Representative and (ii) a duly executed
copy of the Global Deed of Release among EBRD, the Company and the Guarantors
(x) confirming that, on the Closing Date, upon receipt of all amounts owing
under the EBRD Loan, the EBRD Loan will be fully paid and the Liens in favor of
EBRD will be released as of such date and (y) undertaking to provide customary
further assurances to cause any security interests to be released or to provide
evidence of such release.
 
(n) Indenture and the Notes.  The Indenture (in form and substance satisfactory
to the Initial Purchasers) shall have been duly executed and delivered by the
Company, each of the Guarantors and the Trustee on the Closing Date and shall be
in full force and effect on such date and the Notes shall have been duly
executed and delivered by the Company and each of the Guarantors and duly
authenticated by the Trustee on the Closing Date.
 
(o) Transaction Documents. On the Closing Date, the Transaction Documents (in
the form reasonably satisfactory to the Initial Purchasers) shall have been duly
and validly executed and delivered by the Company, the Guarantors, the Trustee
and the Security Trustee, as applicable.
 
(p) Officer’s Certificate of the Trustee.  The Trustee shall have furnished to
the Initial Purchasers an officer’s certificate, dated the Closing Date, in form
and substance reasonably satisfactory to the Initial Purchasers.
 
(q) Officer’s Certificate of the Security Trustee.  The Security Trustee shall
have furnished to the Initial Purchasers an officer’s certificate, dated the
Closing Date, in form and substance reasonably satisfactory to the Initial
Purchasers.
 
(r) Finance Documents.  The Finance Documents shall have been duly executed and
delivered by the parties thereto, the security interests created pursuant
thereto shall be effective and the Security Trustee shall hold a valid and
perfected security interest in the Collateral securing the obligations of the
Company and the Guarantors, in each case, for the benefit of the Trustee and the
benefit of holders of the Notes on or prior to, and as of, the Closing Date.

 
21

--------------------------------------------------------------------------------

 
 
(s) Appointment of Agents.  The Company shall have appointed the Trustee, or an
agent satisfactory to the Trustee, to act as registrar, transfer agent and
principal paying agent under the Indenture, and shall have appointed a
Luxembourg paying agent and transfer agent under the Indenture.  The Company
shall have appointed the Security Trustee to act as Security Trustee under the
Finance Documents.
 
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
 
 
7.
Indemnification and Contribution.

 
(a) Indemnification of the Initial Purchasers.  The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Time of Sale
Information or the Offering Memorandum (or any amendment or supplement thereto)
or any omission or alleged omission to state therein a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representative
expressly for use therein (it being understood that the only such information is
that described in Section 7(b) hereof).
 
(b) Indemnification of the Company and the Guarantors.  Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of the Guarantors, their respective directors and officers and each person,
if any, who controls the Company or any of the Guarantors within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information or the Offering Memorandum
(or any amendment or supplement thereto), it being understood and agreed that
the only such information consists of the sixth, eighth and eleventh paragraphs
relating to the Initial Purchasers under the heading “Plan of Distribution” in
each of the Preliminary Offering Memorandum and the Offering Memorandum.

 
22

--------------------------------------------------------------------------------

 
 
(c) Notice and Procedures.  If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 7 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 7.  If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall be
entitled to participate in, and assume the defense of, such proceeding with
counsel reasonably satisfactory to the Indemnified Person and shall pay the fees
and expenses of such counsel related to such proceeding, as incurred.  In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary, (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person, (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood and agreed that
the Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons and that all such fees and expenses shall be reimbursed as they are
incurred provided that the Indemnifying Person shall be reimbursed for such fees
and expenses if such Indemnified Person is not found liable by final
non-appealable judgment and the Indemnified Person has actually received
reimbursement for such fees and expenses from a third party.  Any such separate
firm for any Initial Purchaser, its affiliates, directors and officers and any
control persons of such Initial Purchaser shall be designated in writing by
Deutsche Bank AG, London Branch and any such separate firm for the Company, the
Guarantors and any control persons of the Company and the Guarantors shall be
designated in writing by the Company.  The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent.  Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement.  No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is a party and
indemnification has been sought hereunder by such Indemnified Person, unless
such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 
23

--------------------------------------------------------------------------------

 
 
(d) Contribution.  If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Notes or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Company and the Guarantors
on the one hand and the Initial Purchasers on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Notes and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Notes.  The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
 
(e) Limitation on Liability.  The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above.  The amount paid or payable by an
Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim.  Notwithstanding
the provisions of this Section 7, in no event shall an Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Notes exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.
 
(f) Non-Exclusive Remedies.  The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

 
24

--------------------------------------------------------------------------------

 
 
8.             Termination.  This Agreement may be terminated in the absolute
discretion of the Initial Purchasers, by notice to the Company, if after the
execution and delivery of this Agreement and prior to the Closing Date (i)
trading generally shall have been suspended or materially limited on the Nasdaq
Global Select Market, New York Stock Exchange, the London Stock Exchange or the
over-the-counter market, (ii) trading of any securities issued or guaranteed by
the Company or any of the Guarantors shall have been suspended on any exchange
or in any over-the-counter market, (iii) a general moratorium on commercial
banking activities shall have been declared by U.S. Federal or New York State
authorities or by the competent governmental or regulatory authorities in the
United Kingdom, (iv) there shall have occurred any outbreak or escalation of
hostilities or acts of terrorism or any change in financial markets or any
calamity, crisis, or emergency either within or outside the United States that,
in the judgment of the Initial Purchasers, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Notes on the terms and in the manner contemplated by this Agreement, the
Time of Sale Information and the Offering Memorandum, (v) exchange controls
shall have been imposed by the United States or the United Kingdom or (vi) the
representation in Section 3(a) is incorrect.
 
9.             Defaulting Initial Purchaser.  (a)  If, on the Closing Date, any
Initial Purchaser defaults on its obligation to purchase the Notes that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Notes by other persons satisfactory
to the Company on the terms contained in this Agreement.  If, within 36 hours
after any such default by any Initial Purchaser, the non-defaulting Initial
Purchasers do not arrange for the purchase of such Notes, then the Company shall
be entitled to a further period of 36 hours within which to procure other
persons satisfactory to the non-defaulting Initial Purchasers to purchase such
Notes on such terms.  If other persons become obligated or agree to purchase the
Notes of a defaulting Initial Purchaser, either the non-defaulting Initial
Purchasers or the Company may postpone the Closing Date for up to five full
business days in order to effect any changes that in the opinion of counsel for
the Company or counsel for the Initial Purchasers may be necessary in the
Offering Memorandum or in any other document or arrangement, and the Company
agrees to promptly prepare any amendment or supplement to the Offering
Memorandum that effects any such changes.  As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Notes that a defaulting Initial Purchaser
agreed but failed to purchase.
 
(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Notes, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes that such Initial Purchaser agreed to
purchase hereunder plus such Initial Purchaser's pro rata share (based on the
principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made.
 
(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Notes, or if the
Company shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers.  Any termination of this Agreement pursuant to this Section
9 shall be without liability on the part of the Company or the Guarantors,
except that the Company and each of the Guarantors will continue to be liable
for the payment of expenses as set forth in Section 10 hereof and except that
the provisions of Section 7 hereof shall not terminate and shall remain in
effect.

 
25

--------------------------------------------------------------------------------

 
 
(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.
 
10.           Payment of Expenses.  (a)  Whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
the Company and each of the Guarantors jointly and severally agree to pay or
cause to be paid all costs and expenses (together with any value added tax
thereon) incidental to the performance of their respective obligations
hereunder, including without limitation, (i) the costs incidental to the
authorization, issuance, sale, preparation and delivery of the Notes and any
taxes payable in that connection; (ii) the costs incidental to the preparation
and printing of the Preliminary Offering Memorandum, any other Time of Sale
Information and the Offering Memorandum (including any amendment or supplement
thereto) and the distribution thereof; (iii) the costs of reproducing and
distributing each of the Transaction Documents; (iv) the fees and expenses of
the Company’s and the Guarantors’ and the Initial Purchasers’ respective legal
counsel (including €400,000 for the U.S. counsel to the Initial Purchasers plus
reasonable disbursements, and including the fees and reasonable disbursements of
local counsel) and the fees and disbursements of external accountants; (v) the
fees and expenses incurred in connection with the registration or qualification
and determination of eligibility for investment of the Notes under the laws of
such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Notes and all fees and expenses relating to the
rating agency process, including those incident to making presentations to the
rating agencies; (vii) the fees and expenses of the Trustee, the Security
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the application for the Notes’ eligibility for clearance and
settlement through Euroclear and Clearstream; (ix) all expenses incurred by the
Company, the Guarantors and the Initial Purchasers in connection with any “road
show” presentation to potential investors; (x) all expenses and application fees
related to the listing of the Notes on the Exchange; (xi) the costs of preparing
certificates evidencing the Notes; (xii) the fees and expenses of any Authorized
Agent (as defined in Section 14 hereof); (xiii) the costs and charges of any
transfer agent or registrar; (xiv) all stamp or other issuance or transfer taxes
or governmental duties, if any, payable by the Initial Purchasers in connection
with the offer and sale of the Notes to the Initial Purchasers and resales by
the Initial Purchasers to the purchasers thereof; (xv) all out-of-pocket costs
and expenses incurred by the Initial Purchasers in connection with this
Agreement and the transactions contemplated hereby (including reasonable fees
and other charges of professional advisors subject to the cap on legal fees set
out in Section 10(a)(iv)) not otherwise specifically provided for herein; and
(xvi) all other costs and expenses incident to the performance by the Company
and the Guarantors of their respective obligations under this Agreement and the
Transaction Documents, whether or not otherwise specifically provided for in
this Section.
 
(b) If (i) this Agreement is terminated pursuant to Section 8, (ii) the Company
for any reason fails to tender the Notes for delivery to the Initial Purchasers
or (iii) the Initial Purchasers decline to purchase the Notes for any reason
permitted under this Agreement, the Company and each of the Guarantors jointly
and severally agree to reimburse the Initial Purchasers for all out-of-pocket
costs and expenses (including the fees and expenses of their counsel) reasonably
incurred by the Initial Purchasers in connection with this Agreement and the
offering contemplated hereby.

 
26

--------------------------------------------------------------------------------

 
 
11.           Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and any controlling persons referred to herein, and the
affiliates, officers and directors of each Initial Purchaser referred to in
Section 7 hereof.  Nothing in this Agreement is intended or shall be construed
to give any other person any legal or equitable right, remedy or claim under or
in respect of this Agreement or any provision contained herein.  No purchaser of
Notes from any Initial Purchaser shall be deemed to be a successor merely by
reason of such purchase.
 
12.           Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Notes and shall remain in full force and effect, regardless of
any termination of this Agreement or any investigation made by or on behalf of
the Company, the Guarantors or the Initial Purchasers.
 
13.           Certain Defined Terms.  For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means a
day (other than a Saturday or a Sunday) on which banks are open for general
business in London and New York that is also a day on which the Trans-European
Automated Real-time Gross Settlement Express Transfer (“TARGET”) payment system
is open for the settlement of payments in euro; (c) the term “Exchange Act”
means the U.S. Securities Exchange Act of 1934, as amended; and (d) the term
“subsidiary” has the meaning set forth in Rule 405 under the Securities Act.
 
14.           Miscellaneous.  (a)  Authority of the Representative.  Any action
by the Initial Purchasers hereunder may be taken by the Representative on behalf
of the Initial Purchasers, and any such action taken by the Representative shall
be binding upon the Initial Purchasers.
 
(b) Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication.  Notices to the Initial
Purchasers shall be given to the Representative c/o Deutsche Bank AG, London
Branch, Winchester House, 1 Great Winchester Street, London EC2N 2DB, England
(fax: +44 (0) 207 547 2704; Attention: Paul Cahalan); with a copy to Simpson
Thacher & Bartlett LLP, CityPoint, One Ropemaker Street, London EC2Y 9HU,
England (fax: +44 (0) 207 275 6502; Attention: Nick Shaw, Esq.).  Notices to the
Company and the Guarantors shall be given to them in care of CME Development
Corporation, 52 Charles Street, London W1J 5EU, England (fax: +44 (0) 207 127
5801; Attention: Daniel Penn, Esq.); with a copy to Katten Muchin Rosenman LLP,
575 Madison Avenue, New York, NY 10022, USA (fax: +1 212 940 8776; Attention:
Robert L. Kohl, Esq.).
 
(c) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 
27

--------------------------------------------------------------------------------

 
 
(d) Submission to Jurisdiction.  The Company and each of the Guarantors
irrevocably submit to the non-exclusive jurisdiction of any U.S. Federal or New
York State court in the Borough of Manhattan in the City, County and State of
New York, United States of America, in any legal suit, action or proceeding
based on or arising under this Agreement and agrees that all claims in respect
of such suit or proceeding may be determined in any such court.  The Company and
each of the Guarantors irrevocably waive the defense of an inconvenient forum or
objections to personal jurisdiction with respect to the maintenance of such
legal suit, action or proceeding.  To the extent permitted by law, the Company
and each of the Guarantors hereby waive any objections to the enforcement by any
competent court in Bermuda, The Netherlands and The Netherlands Antilles of any
judgment validly obtained in any such court in New York on the basis of any such
legal suit, action or proceeding.  The Company and each of the Guarantors have
appointed CT Corporation System (the “Authorized Agent”) as their authorized
agent upon whom process may be served in any such legal suit, action or
proceeding.  Such appointment shall be irrevocable.  The Authorized Agent has
agreed to act as said agent for service of process and the Company and each of
the Guarantors agree to take any and all action, including the filing of any and
all documents and instruments that may be necessary to continue such appointment
in full force and effect as aforesaid.  The Company and each of the Guarantors
further agree that service of process upon the Authorized Agent and written
notice of said service to the Company and the Guarantors shall be deemed in
every respect effective service of process upon the Company and the Guarantors
in any such legal suit, action or proceeding.  Nothing herein shall affect the
right of any Initial Purchaser or any person controlling any Initial Purchaser
to serve process in any other manner permitted by law.  The provisions of this
Section 14(d) are intended to be effective upon the execution of this Agreement
without any further action by the Company or any of the Guarantors and the
introduction of a true copy of this Agreement into evidence shall be conclusive
and final evidence as to such matters.
 
(e) Waiver of Immunity.  To the extent the Company or any of the Guarantors or
any of their respective properties, assets or revenues may have or may hereafter
become entitled to, or have attributed to it, any right of immunity, on the
grounds of sovereignty or otherwise, from any legal action, suit or proceeding,
from the giving of any relief in any such legal action, suit or proceeding, from
set-off or counterclaim, from the competent jurisdiction of any court, from
service of process, from attachment upon or prior to judgment, from attachment
in aid of execution of judgment, or from execution of judgment, or other legal
process or proceeding for the giving of any relief or for the enforcement of any
judgment, in any competent jurisdiction in which proceedings may at any time be
commenced, with respect to its obligations, liabilities or any other matter
under or arising out of or in connection with this Agreement, any of the
Transaction Documents or any of the transactions contemplated hereby or thereby,
the Company and each of the Guarantors hereby irrevocably and unconditionally
waive, and agree not to plead or claim, any such immunity and consent to such
relief and enforcement.
 
(f) Currency.  Any payment on account of an amount that is payable to the
Initial Purchasers in a particular currency (the “Required Currency”) that is
paid to or for the account of the Initial Purchasers in lawful currency of any
other jurisdiction (the “Other Currency”), whether as a result of any judgment
or order or the enforcement thereof or the liquidation of the Company or any
Guarantor or for any other reason shall constitute a discharge of the obligation
of such obligor only to the extent of the amount of the Required Currency which
the recipient could purchase in the New York or London foreign exchange markets
with the amount of the Other Currency in accordance with normal banking
procedures at the rate of exchange prevailing on the first day (other than a
Saturday or Sunday) on which banks in New York or London are generally open for
business following receipt of the payment first referred to above.  If the
amount of the Required Currency that could be so purchased (net of all premiums
and costs of exchange payable in connection with the conversion) is less than
the amount of the Required Currency originally due to the recipient, then the
Company and each of the Guarantors shall jointly and severally indemnify and
hold harmless the recipient from and against all loss or damage arising out of
or as a result of such deficiency.  This indemnity shall constitute an
obligation separate and independent from the other obligations of the Company
and each of the Guarantors, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by any person owed
such obligation from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or any judgment or order.

 
28

--------------------------------------------------------------------------------

 
 
(g) Counterparts.  This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
 
(h) Amendments or Waivers.  No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
 
(i) Headings.  The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 


 
[Remainder of page intentionally left blank]

 
29

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.



 
Very truly yours,
         
Central European Media Enterprises Ltd.
         
By /s/ Charles Frank
 
Title:   Chief Financial Officer
 
Name: Charles Frank
         
Central European Media Enterprises N.V.
         
By /s/ Oliver Meister
 
Title:   Managing Director A
 
Name: Oliver Meister
         
CME Media Enterprises B.V.
         
By /s/ Alphons van Spaendonck
 
Title:   Managing Director
 
Name: A.N.G.V. Spaendonck
         
By /s/ Henk van Wijlen
 
Title:   HA van Wijlen on behalf of Pan-Invest B.V.
 
Name: Managing Director



 
30

--------------------------------------------------------------------------------

 
 
Accepted: September 10, 2009
 


 
DEUTSCHE BANK AG, LONDON BRANCH


By:
/s/ Camelia Robu

Authorized Signatory


By:
/s/ Matthias Russwurm

Authorized Signatory




BNP PARIBAS


By:
/s/ Arnaud Tresca

Authorized Signatory




MERRILL LYNCH INTERNATIONAL


By:
/s/ Stephen D. Paras

Authorized Signatory




ERSTE GROUP BANK AG


By:
/s/ Manfred Bordis

Authorized Signatory


By:
/s/ Kathrin Gfall

Authorized Signatory




J.P. MORGAN SECURITIES LTD.


By:
/s/ Philip Reicherstorfer

Authorized Signatory


 
31

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Initial Purchasers
 
Principal Amount
   
Initial Purchasers’ Discount
   
Gross Proceeds
   
Purchase Price
 
Deutsche Bank AG, London Branch
  € 84,000,000     € 1,890,000     € 82,539,240     € 80,649,240  
BNP Paribas
  € 44,000,000     € 990,000     € 43,234,840     € 42,244,840  
Merrill Lynch International
  € 44,000,000     € 990,000     € 43,234,840     € 42,244,840  
Erste Group Bank AG
  € 14,000,000     € 315,000     € 13,756,540     € 13,441,540  
J.P. Morgan Securities Ltd.
  € 14,000,000     € 315,000     € 13,756,540     € 13,441,540  
Total
  € 200,000,000     € 4,500,000     € 196,522,000     € 192,022,000  

 
 
S1-1

--------------------------------------------------------------------------------